Title: To James Madison from John Dawson, 4 May 1800
From: Dawson, John
To: Madison, James


Dear Sir!
Phia. May 4th. 1800.
The republic is safe. Our ticket has succeeded in the city of N. York by a majority of about four hundred—Burr is in for Orange—accounts from other parts of that state are equally favourable—we may count on a majority of thirty in their legislature; & there is good ground to believe the N. Jersey will exhibit the same spirit which her neighbour has done, nor do I think that the Senate of this state will remain obstinate, finding they cannot change the choice—however the party are in rage & despair, & will endeavour to move heaven & hell, rather than give us the loaves & fishes!
I will write you on tomorrow respecting the certificates, this is sunday & I cannot obtain the necessary information. With much Esteem, Your friend
J D
